Title: Statement of Nailery Profits, 30 September 1797
From: Jefferson, Thomas
To: 


                    
                        
                        
                        Statement of annual disbursements and receipts on account of the Nailery.
                        
                            1794.
                            
                            D
                            
                            D
                        
                        
                            May. 31.
                            To paid Caleb Lownes for
                            1. ton of nail rod
                            
                            106.67
                            
                            
                        
                        
                            
                            
                            transportation
                            
                             12.33
                            
                             119.00
                        
                        
                            July. 1.
                            To do.
                            1. ton & transportn
                            
                            
                            
                             119.00
                        
                        
                            Sep. 30.
                            To coal @ 2d. per bushel & 666. bushels for every ton is 18.50 per ton. for 2. ton
                              37.
                        
                        
                            
                            To 3. pr. ct. on £49.2.11. to George
                            
                               4.85
                        
                        
                            1795.
                            
                            
                        
                        
                            Feb. 28.
                            To Lownes for nail rod
                            3. tons @ 105.33 =
                            316
                            
                            
                            
                        
                        
                            
                            
                            transportn @ 16.D.  
                             48
                            
                            
                             364.
                        
                        
                            July 1.
                            To Lownes nailrod
                            2. ton @ 105.
                            210
                            
                            
                            
                        
                        
                            
                            
                            transprtn @ 16.D.  
                             32
                            
                            
                             242.67
                        
                        
                            Sep. 30.
                            To coal for 5. ton of rod @ 18.50.
                            
                              92.50
                        
                        
                            
                            To George & Isaac this year.
                            
                              32.65
                        
                        
                            
                            
                            Profit from beginning to this day
                            
                             593.41
                        
                        
                            
                            
                            
                            
                            1605.08
                        
                        
                            1794.
                            
                            
                        
                        
                            May 21
                            }
                            By amount of sale of nails during this period £49.2.11 =
                             163.82
                            
                        
                        
                            Sep. 30
                        
                        
                            Oct. 1
                            }
                            By amount of sale of nails during this period £432.7.7 =
                            1441.26
                            1605.08
                        
                        
                            1795
                        
                        
                            Sep. 30
                        
                        
                            Oct.
                            To Lownes for nail rod
                            3. ton @ 112. =
                            336.
                            
                            
                            
                        
                        
                            
                            
                            transportation @ 16.
                             48
                            
                            
                             384.
                        
                        
                            Nov.
                            To Gamble for nailrod
                            1. ton @ 133.
                            
                            
                            
                            
                        
                        
                            
                            
                            transportn @  8.33
                            
                            
                            
                             141.33
                        
                        
                            1796.
                            
                            
                            
                        
                        
                            Apr.
                            To Gamble for nailrod
                            1/2 ton @
                             80.
                            
                            
                            
                        
                        
                            
                            
                            transportn
                              4.16
                            
                            
                              84.16
                        
                        
                            May 13
                            To Howell for nailrod
                            3 ton @ 122.67=
                            368.
                            
                            
                            
                        
                        
                            
                            
                            hoops 1/2 ton @ 144.62=
                             72.31
                            
                            
                            
                        
                        
                            
                            
                            transportn @ 16.
                             56.  
                            
                            
                             496.31
                        
                        
                            Sep. 24.
                            To Howell for nailrod
                            3. ton @ 138.67=
                            416
                            
                            
                            
                        
                        
                            
                            
                            transportn @ 16. =
                             48.  
                            
                            
                             464.
                        
                        
                            30.
                            To coal for 11. ton of rod @ 18.50
                            
                            
                            
                             203.50
                        
                        
                            
                            To George 2. p.c. on 2127.33.
                            
                            
                            
                              42.54
                        
                        
                            
                            To Fleming & Mc.lanachan on their sales of
                               £ s d
                            
                            
                        
                        
                            
                            this year
                            111— 2—1
                            5. per cent
                              18.52
                        
                        
                            
                            To T. Carr
                            do.
                             48— 8—4
                            
                               8.06
                        
                        
                            
                            To S. Clarke
                            do.
                            254—18—4
                            
                              42.50
                        
                        
                            
                            transportn to Staunton
                            
                            
                              42.50
                        
                        
                            
                            Profit from Oct. 1. 95. to Sep. 30. 96.
                            
                            
                             199.91
                        
                        
                            
                            
                            2127.33
                        
                        
                        
                            1795
                            }
                            By amount of sales of nails during this period £638.4.
                            
                            2127.33
                        
                        
                             Oct. 1.
                        
                        
                            1796.
                        
                        
                             Sep. 30
                        
                        
                            
                            
                            D
                        
                        
                            1797.
                            
                            
                        
                        
                             Apr. 15.
                            To Roberts for nailrod
                            3. ton @ 133.33 =
                            400
                            
                            
                            
                        
                        
                            
                            
                            transportn  @ 16.
                             48   
                            
                             448.00
                        
                        
                            July
                            To Jordan for nailrod
                            1 ¾ton @ 142.33=
                            249.08
                            
                            
                        
                        
                            
                            
                            transportn
                              9   
                            
                             258.08
                        
                        
                            Sep. 30.
                            To coal for 4 3/4 tons @ 18.50
                            
                              87.87
                        
                        
                            
                            To George 2. p.c. on 1868.06
                            
                              37.36
                        
                        
                            
                            
                            £ s d
                            
                            
                        
                        
                            
                            To Flem’ & Mc.lan. on their sales of this year
                            47-11-4
                            @ 5. p.c.
                               7.93
                        
                        
                            
                            To. T. Carr
                            80-90-0
                            
                              13.40
                        
                        
                            
                            To S. Clarke
                            234-18-6 1/2
                            
                              39.10
                        
                        
                            
                            transportation to Staunton
                              39.10
                        
                        
                            
                            Profit this year
                             937.22
                        
                        
                            
                            
                            1868.06
                        
                        
                            1796.
                            }
                            By amount of sales of nails during this period
                            1868.06
                        
                        
                            Oct. 1.
                        
                        
                            1797.
                        
                        
                            Sep. 30
                        
                        
                            
                            Recapitulations from May 1794. to Sep. 30. 1797
                        
                        
                            
                            Profits to
                            Sep. 30. 1795.
                             593.41
                            
                        
                        
                            
                            
                            Sep. 30. 1796
                             199.91
                            
                        
                        
                            
                            
                            Sep. 30. 1797
                             937.22
                            
                        
                        
                            
                            
                            
                            1790.54
                            which on 22 3/4 ton of rod is 76.D pr. ton profit.
                        
                        
                            
                            Amount of sales to
                            Sep. 30. 1794.
                             163.82
                            
                        
                        
                            
                            
                            Sep. 30. 1795
                            1441.26
                            
                        
                        
                            
                            
                            Sep. 30. 1796
                            2127.33
                            
                        
                        
                            
                            
                            Sep. 30. 1797.
                            1868.06
                            
                        
                        
                            
                            
                            
                            5600.47
                            which on 22 3/4 tons of rod is
                        
                        
                            
                            
                            
                             244.17D
                            received for the nails from each ton of rod.
                        
                        
                            
                            Analysis.
                            on every ton. George
                              5.
                            }
                            244.17
                        
                        
                            
                            
                            commn on sales
                             10.
                        
                        
                            
                            
                            coal
                             18.50
                        
                        
                            
                            
                            transportn
                             16
                        
                        
                            
                            
                            profit
                             76
                        
                        
                            
                            
                            cost
                            118.67
                        
                        
                            
                            note the nailrod was all out Sep. 30. 97. which makes it a proper epoch for calculation
                        
                    
                